Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
.
Response to Amendment
In response to the amendment filed on 11/22/2022, claims 2, 4, 6, 7, 13-20 have been cancelled, claims 1, 3, 5, 8-12 and newly added claims 21-30 are pending.
The amendments overcome the previous prior art rejections and all prior art rejections have been withdrawn.  However, the claims are not in condition for allowance for the reasons as set forth below.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Applicant argues on page 6 of the remarks that a terminal disclaimer has been filed to obviate the non-statutory double patenting rejections and requests for withdrawal of the non-statutory double patenting rejections.  However, as noted below, the terminal disclaimer has not been accepted.  In a telephonic call to Alan Hale on 11/30/2022, a voicemail was left for Mr. Hale to request for a correction of the issues below.  However, as of 12/7/2022, no response has been received.  Therefore, the non-statutory double patenting rejections are maintained until a proper terminal disclaimer is filed and accepted.

Terminal Disclaimer
The terminal disclaimer filed on 11/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,681,864 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).  Along with the request under 37 CF 1.46(c), a proper power of attorney is required for the representative signing the terminal disclaimer, along with the filing of another copy of the terminal disclaimer, unless the terminal disclaimer is signed by the Applicant.  Please resubmit the terminal disclaimer, along with a proper power of attorney. No additional fee for the terminal disclaimer is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suture clamp of newly added claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pushing feature” in claim 1 as the claim recites a generic place holder “feature” coupled with functional language “pushing” without reciting further structure; 
“suture-holding device” in claims 8 and 21 as the claim recites a generic place holder “device” coupled with functional language “suture-holding” without reciting further structure;
“pushing device” in claim 21 as the claim recites a generic place holder “device” coupled with functional language “pushing” without reciting further structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 29 recite “a distal portion of the shaft that forms a distal frame of the side window”.  However, claims 1 and 28, from which claims 3 and 29 are dependent upon, respectively, recites the pushing device comprising/comprises “a shaft having a side window at a distal end portion of the shaft”.  Therefore, it is unclear if the distal portion of the shaft as recited in claims 3 and 29 is the same portion as the distal end portion of the shaft as recited in claims 1 and 28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 8-10, 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 12-16 of U.S. Patent No. 9,681,864. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of claims 1, 3, 5, 8-10 and 21-30 of the instant application are to be found in claims 6, 10, 12-16 of the patent.  Thus the difference between claims 1, 3, 5, 8-10 and 21-30 of the instant application and claims 6, 10, 12-16 of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of claims 6, 10, 12-16 of the patent is in effect a “species” of the “generic” invention of claims 1, 3, 5, 8-10 and 21-30 of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  The claimed “pushing device” of the instant application is equivalent to the claimed “pusher device” of the patent claims.  The claimed “suture-holding device” of the instant application is equivalent to the claimed “securing device” of the patent claims.  The claimed “suture tail(s)” of the instant application is equivalent to the claimed “suture portion(s)” of the patent claims.  Since claims 1, 3, 5, 8-10 and 21-30 are anticipated by claims 6, 10, 12-16 of the patent, it is not patentably distinct from claims 6, 10, 12-16 of the patent. 


Claims 11 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 10, 12-16 of U.S. Patent No. 9,681,864 in view of Gammie et al.
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in some respects as noted above and merely add an obvious feature absent from the claims of the patent in other respects.
Claims 11 and 12 add the additional feature of securing the first suture tail and the second suture tail to an apex region of the heart to thereby tether the first leaflet and the second leaflet to the apex region, wherein said securing comprises anchoring the first suture tail and the second suture tail to a pledget disposed on an outside surface of the apex region absent from the patent claims.
However, Gammie et al discloses said securing the first suture tail and the second suture tail to an apex region of the heart to thereby tether (via pledget 143) the first leaflet and the second leaflet to the apex region (72), wherein said securing comprises anchoring the first suture tail (128) and the second suture tail (128) to a pledget (143) disposed on an outside surface of the apex region (72) (Fig. 21; page 18, ll. 10-17; once one or more implants 131 have been implanted…the suture 128 can be tied or and/or anchored, outside of the apex 72…one or more pledgets 143 may also be used”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the patent claims to include the feature of securing the suture tails to a pledget disposed on an outside surface of the apex region to tether the first and second leaflet as taught by Gammie et al anchor off the suture tails such that the appropriate tension is applied to maintained to the leaflets and that there are no loose suture tails in the heart chambers.


Allowable Subject Matter
Claims 1, 5, 8-12, 21-28 and 30 would be allowable if the above double patenting rejections are obviated.
The following is a statement of reasons for the indication of allowable subject matter: 
 In regards to independent claim 1, the closest prior art of record is Gammie et al (WO 2013/003228) in view of Harrison et al (US 2015/0335325).  Gammie et al discloses a method of treating a heart valve (page 1, ll. 3-7), the method comprising: deploying a first tissue anchor (131) on an atrial side (top side) of a first leaflet (52) of a heart valve of a heart; deploying a second tissue anchor (131) on an atrial side (top side) of a second leaflet (54) of the heart valve (Fig. 22); on a ventricular side (bottom side) of the first and second leaflets, joining a first suture tail (128) associated with the first tissue anchor and a second suture tail (128) associated with the second anchor together via an Alfieri repair to thereby pull the edges of the leaflet and thereby the anchor together (page 18, ll. 18-21; wherein each neochord implant 131 is defined as containing an expansile element 121 and suture 128 as discussed on page 17, ll. 20-28 and seen in Fig. 18.  Therefore, each implant 131 has a suture tail 128 which is shown as joined as together on the ventricular side in Fig. 22).
Harrison et al teaches a method of  joining edges of a defect (95) together, wherein a first suture tail (84) associated with a first side of the tissue and a second suture tail (86) associated with a second side of the tissue are joined together via a knot (82), wherein the method involves pushing, using a pushing feature (38; wherein the distal surface 38 is equivalent to the surface of outer member 114 used for pushing in Applicant’s disclosure as interpreted under 35 U.S.C. 112(f) in Fig. 8-10 and [0039] of the published application) of a pushing device (100A), the knot distally towards the defect to thereby pull the tissue together ([0077]; Fig. 7A, 7B); the pushing device (100A) comprises a shaft (20) having a side window (groove 40C along with the narrower channel distal of 40C in Fig. 1J) at a distal end portion of the pushing device ([0043]); and wherein the pushing feature is a distal portion (38) of the shaft that forms a distal frame portion (surface 38 is distally facing and defines the width of the narrow region of the side window at the distal end and is therefore considered a distal frame portion) of the side window..  
Harrison et al discusses placing suture tail (84) into the side window (40C’) with knot (82) resting against distal surface (38) and therefore the knot is already formed prior to drawing the suture tail through the side window and therefore the prior art of record does not disclose or fairly suggest either singly or combination the claimed method comprising, inter alia, drawing the first suture tail through the side window prior to said forming the knot.   
In regards to independent claim 21, the closest prior art of record is Gammie et al in view of Harrison et al as noted above for claim 1.  Though Gammie et al discloses a third and fourth suture tail (each anchor 131 has two tails since the suture 128 is looped back on itself as seen in Figs. 12-22), Gammie et al does not disclose the manipulation of these tails and therefore the prior art of record does not disclose or fairly suggest either singly or combination the claimed method comprising, inter alia, while forming the knot, holding a third suture tail associated with the first tissue anchor and a fourth suture tail associated with the second anchor with a suture-holding device.   
Therefore, in view of the prior art and its deficiencies, Applicant’s invention is rendered novel and non-obvious, and thus, is allowable as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE M SHI/Primary Examiner, Art Unit 3771